                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 IAN CLARK,

                         Plaintiff,

                         v.                          CAUSE NO.: 3:18-CV-944-PPS-MGG

 DR. NANCY MARTHAKIS,

                        Defendant.

                                      OPINION AND ORDER

          Ian Clark, a prisoner without a lawyer, filed this lawsuit alleging he is being

denied medical treatment for pain in his left foot. A filing by an unrepresented party “is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless,

pursuant to 28 U.S.C. § 1915A, I must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from such

relief.

          Clark alleges that he has nerve damage in his left foot as a result of an injury

several decades ago before he was incarcerated. He says until recently he was being

treated for neuropathy with various drugs. However, “[a]s of October 25th 2018 and

because of multiple grievances, Wexford Dr. Marthakis has refused to give me any sort

of medication for neuropathy or arthritis from my ankle fracture.” ECF 1 at 3. For a
medical professional to be held liable for deliberate indifference to a serious medical

need, the decision must be “such a substantial departure from accepted professional

judgment, practice, or standards, as to demonstrate that the person responsible actually

did not base the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th

Cir. 2008). Given Clark’s longstanding and ongoing medical need, it is plausible to infer

that the total refusal to provide any medication or treatment for his foot pain is not

based on professional judgment. As such, Clark has stated a claim against Dr.

Marthakis for both monetary damages and injunctive relief.

       Clark also names Wexford Indiana, LLC. A private company performing a state

function can be held liable to the same extent as a municipal entity under Monell v. Dep’t

of Soc. Servs. of City of New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs., 675 F.3d

650, 675 (7th Cir. 2012) (Monell framework applies to private company providing

medical care at correctional facility). Clark alleges Wexford has a policy prohibiting

Nerve Conduction Velocity Tests which he believes he needs to test for acute

neuropathy. It is unclear whether Clark has a medical for this test and whether it would

be prescribed if not prohibited. Nevertheless his allegation that it is prohibited even if

needed states a claim for now. Clark also alleges Wexford has a policy of prohibiting

Gabapentin a/k/a Neurontin. Again, it is unclear whether that is an appropriate

medication for him or whether a doctor would prescribe it if it were permitted.

Nevertheless, his allegation that it is prohibited even if needed states a claim for now.

       Clark names three other defendants, but he does not state a claim against any of

them. He names Dr. Carl Kuenzl, Nurse Dianne Thews, and Nurse Dan Lunde as


                                               2
defendants. However he does mention them in the body of the complaint nor say what

they did which might make them liable to him. “Only persons who cause or participate

in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007).

Therefore these three must be dismissed.

       For these reasons, the court:

       (1) GRANTS Ian Clark leave to proceed against Dr. Nancy Marthakis in her

individual capacity for compensatory damages for discontinuing treatment for the pain

in his left foot on October 25, 2018, in violation of the Eighth Amendment;

       (2) GRANTS Ian Clark leave to proceed against Dr. Nancy Marthakis in her

official capacity for injunctive relief to obtain medical treatment for the pain in his left

foot as required by the Eighth Amendment;

       (3) GRANTS Ian Clark leave to proceed against Wexford Indiana, LLC, for

compensatory damages for prohibiting Nerve Conduction Velocity Tests and

prescriptions of Gabapentin a/k/a Neurontin when medically necessary in violation of

the Eighth Amendment;

       (4) GRANTS Ian Clark leave to proceed against Wexford Indiana, LLC, for

injunctive relief to obtain a Nerve Conduction Velocity Test and a prescription for

Gabapentin a/k/a Neurontin if either or both are medically necessary and prescribed

by a physician if required by the Eighth Amendment;

       (5) DISMISSES all other claims;

       (6) DISMISSES Carl Kuenzl, MD, Dianne Thews, and Dan Lunde;




                                              3
      (7) DIRECTS the clerk and the United States Marshals Service, as required by 28

U.S.C. § 1915(d), to issue and serve process with a copy of this order and the Complaint

(ECF 1) on Dr. Nancy Marthakis at the Indiana Department of Correction and Wexford

Indiana, LLC, at 9245 N. Meridian Street, Indianapolis, IN 46260; and

      (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Nancy Marthakis and

Wexford Indiana, LLC, to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on November 26, 2018.

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
